                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE
                                                  )
       UNITED STATES OF AMERICA                   )    CASE NO. 3:19-CR-216
           Plaintiff,                             )    JUDGES JORDAN/GUYTON
                                                  )
       VS.                                        )
                                                  )
       WYNDE COLLINS, ET AL.,                     )
                                                  )
             Defendant.                           )

                          ORDER ON DISCOVERY AND SCHEDULING


   TO COUNSEL OF RECORD: PLEASE READ AND FOLLOW THIS CAREFULLY.
   IT AFFECTS YOUR CLIENTS RIGHTS.

          The defendant(s) have requested discovery pursuant to Federal Rule of Criminal
   Procedure 16. The Court ORDERS the government to comply with Rule 16(a)(1)(A)-(F)
   by January 28, 2020,1 and the defendant(s) to provide reciprocal discovery by March 13,
   2020, as follows in paragraphs A and B:

             A.    The government shall permit the defendant to inspect and copy the
                   following items or copies thereof, or supply copies thereof, which are within
                   the possession, custody or control of the government, the existence of which
                   is known or by the exercise of due diligence may become known to the
                   attorney for the government:

                   1.       Any relevant written or recorded statements made by the defendant,
                            and that portion of any written record (including rough notes)
                            containing the substance of any relevant oral statement made by
                            defendant before or after arrest in response to interrogation by any
                            person then known to the defendant as a government agent.

                   2.       The defendant's arrest and conviction record.

                   3.       Results or reports of physical or mental examinations, and of
                            scientific tests, including, without limitation, any handwriting
                            analysis or experiments, which are material to the preparation of the

   1
    The parties agree to this deadline and that they can meet and confer, if necessary, about
   the procedures for disclosure of discovery pursuant to Rule 16 by this date. See Fed. R.
   Crim. P. 16.1(a).



Case 3:19-cr-00216-RLJ-HBG Document 9 Filed 01/21/20 Page 1 of 6 PageID #: 55
                         defense or are intended for use by the government as evidence in
                         chief at the trial, and, as soon as possible but at least three weeks
                         before trial, unless the Court orders otherwise.


          B.     The government shall permit the defendant to inspect and copy the
                 following items or copies or portions thereof, or supply copies or portions
                 thereof, which are within the possession, custody or control of the
                 government, or the existence of which is known or by the exercise of due
                 diligence may become known to the government:

                 1.      The substance of any other relevant oral statement made by
                         defendant before or after his arrest in response to interrogation by a
                         then known to be government agent if the government intends to use
                         that statement at trial.

                 2.      Recorded grand jury testimony of the defendant relating to the
                         offenses charged.

                 3.      Books, papers, documents, photographs, tangible objects, buildings
                         or places which are material to the preparation of the defendant's
                         defense2 or which the government intends to use as evidence at trial
                         to prove its case-in-chief, or were obtained from or belong to each
                         defendant.

          C.     Upon receipt by a defendant of materials described in Rule 16(a)(1)(E) or
                 (F), the defendant shall comply with Rule 16(b)(1)(A) and (B) and permit
                 the government to inspect and copy the following items, or copies thereof,
                 or supply copies thereof, which are within the possession, custody or control
                 of the defendant and which defendant intends to use at trial in defendant's
                 case-in-chief.

                 1.      Books, papers, documents, photographs or tangible objects which
                         each defendant intends to introduce as evidence in chief at trial.

                 2.      Any results or reports of physical or mental examinations and of
                         scientific tests or experiments made in connection with this case
                         which the defendant intends to introduce as evidence in chief at trial,
                         or which were prepared by a defense witness who will testify


   2
    The United States Supreme Court has held that the phrase “material to the preparation of
   the defendant's defense” as used in Rule 16(a)(1)(E)(i), Fed.R.Cr.P. (formerly Rule
   16(a)(1)(C)), means material to the defendant's direct response to the government's case-
   in-chief. In other words, "the defendant's defense" encompasses only that part of the
   defendant's defense which refutes the government's arguments that defendant committed
   the crime charged. United States v. Armstrong, 517 U.S. 456 (1996).



Case 3:19-cr-00216-RLJ-HBG Document 9 Filed 01/21/20 Page 2 of 6 PageID #: 56
                      concerning the contents thereof. Unless otherwise ordered by the
                      Court, these shall be produced one week before trial.

         D.    If a defendant intends to rely upon the defense of insanity at the time of the
               alleged crime, or intends to introduce expert testimony relating to a mental
               disease, defect or other condition bearing upon the issue of whether he had
               the mental state required for the offense charged, he shall give written notice
               thereof to the government as required by Rule 12.2(a)-(b), Fed.R.Cr.P.

         E.    The government shall reveal to the defendant and permit inspection and
               copying of all information and material known to the government which
               may be favorable to the defendant on the issues of guilt or punishment
               within the scope of Brady v. Maryland, 373 U.S. 83 (1963), United States
               v. Agurs, 427 U.S. 97 (1976) (exculpatory evidence), and United States v.
               Bagley, 473 U.S. 667 (1985) (impeachment evidence). Timing of such
               disclosure is governed by United States v. Presser, 844 F.2d 1275 (6th Cir.
               1988).

         F.    The government shall obtain the record of prior convictions, if any, of any
               witness who will testify for the government at trial so that the record will
               be available to the defendant at trial.

         G.    Upon request, the government shall state whether the defendant was
               identified in any lineup, show up, photo spread or similar identification
               proceeding, and produce any pictures utilized or resulting therefrom.

         H.    The government shall advise its agents and officers involved in this case to
               preserve all rough notes.

         I.    Upon request, the government shall provide reasonable notice in advance
               of trial, or during trial if the court excuses pretrial notice on good cause
               shown, of the general nature of any Rule 404(b)-type evidence it intends to
               introduce at trial. Unless otherwise ordered by the Court "reasonable
               notice" shall be deemed to be seven (7) calendar days before trial.

         J.    The government shall state whether the defendant was an aggrieved person
               as defined in 18 U.S.C. §2510(11), of any electronic surveillance, and if so,
               shall set forth in detail the circumstances thereof.

         K.    Upon request, the government shall provide the defense, for independent
               expert examination, copies of all latent fingerprints or palm prints which
               have been identified by a government expert as those of the defendant.

         L.    Unless otherwise ordered by the Court, any disclosure of expert information
               required by Rule 16(a)(1)(G), Fed.R.Cr.P., shall be made by the government
               at least three (3) weeks before trial. Any disclosures required by Rule




Case 3:19-cr-00216-RLJ-HBG Document 9 Filed 01/21/20 Page 3 of 6 PageID #: 57
                   16(b)(1)(C) shall be made by defendant at least one (1) week before trial
                   unless the Court orders otherwise.

           M.      If transcripts of recorded conversations will be prepared for use at trial,
                   counsel shall meet and confer and devise a plan for authentication of those
                   transcripts to be suggested to the undersigned at any status conference
                   called by the Court and in any event not later than the time of the pretrial
                   conference. Every effort shall be made to stipulate the authenticity of any
                   such transcripts without the necessity of court intervention. Counsel are
                   directed to familiarize themselves with United States v. Robinson, 707 F.2d
                   872 (6th Cir. 1983), which describes the procedures for determining the
                   admissibility of tape recordings and transcriptions thereof.

           N.      The parties shall make every possible effort in good faith to stipulate all
                   facts or points of law, the truth and existence of which is not contested and
                   the early resolution of which will expedite the trial. No stipulation made by
                   defense counsel shall be used against the defendant unless the stipulation is
                   reduced to writing and signed by the defendant and his counsel.

           O.      The government is strongly encouraged to reveal Jencks Act materials to
                   defense counsel as soon as possible and well before the testimony of
                   government witnesses in order to avoid undue interruptions of trials.


                   It shall be the continuing duty of counsel for both sides to immediately

   reveal to opposing counsel all newly discovered information or other material within the

   scope of this Order.

                   Upon a sufficient showing, the Court may at any time, upon motion properly

   filed, order that the discovery or inspection provided for by this order be denied, restricted

   or deferred, or make such other order as is appropriate. It is expected by the Court,

   however, that counsel for both sides shall make every good faith effort to comply with the

   letter and spirit of this Order.

                   All motions, except for Motions in Limine, shall be filed in this case no later

   than February 18, 2020. Responses to those motions will be on March 3, 2020. A party

   seeking an extension of the deadline for filing a pretrial motion or response shall file a




Case 3:19-cr-00216-RLJ-HBG Document 9 Filed 01/21/20 Page 4 of 6 PageID #: 58
   motion for an extension before the expiration of the deadline in question and shall state in

   that motion the proposed date for the new deadline and whether the opposing party objects

   or does not object to the requested extension. Motions in Limine shall be filed fifteen (15)

   days on or before the below stated date of the trial. Responses to Motions in Limine must

   be filed at least five (5) working days before trial. All motions that require a brief shall be

   accompanied by a separate brief or they may be subject to summary denial. Motions will

   be decided in accordance with Local Rule 7.2.           Normally, if a motion requires an

   evidentiary hearing, that hearing will be scheduled before the undersigned at least two

   weeks in advance of trial or will be held in conjunction with the final pretrial conference.

                  Any plea negotiations shall be concluded on or before March 13, 2020.

                  A pretrial conference shall be held before Magistrate Judge Bruce Guyton

   at 11:00 a.m. on March 13, 2020. Attached hereto are written instructions for that

   conference. If you desire to use the Court's Digital Evidence Presentation System at any

   pretrial hearing or at trial, you should give the Courtroom Deputy at least three working

   days' notice before the hearing or trial.

                  This matter is set for trial before a United States District Judge and a twelve-

   person jury at 9:00 a.m. on March 31, 2020. If counsel have any special requests for

   instructions to the jury, the same shall be filed at least five working days before trial.

                  The government shall file all motions for a departure under section 5K1.1

   of the United States Sentencing Guidelines or for a sentence below a statutory mandatory

   minimum at least five working days before the sentencing hearing. Defendants seeking a

   downward departure must also, in writing, notify the court and the government of any

   request for a downward departure, and the grounds therefore, at least five working days




Case 3:19-cr-00216-RLJ-HBG Document 9 Filed 01/21/20 Page 5 of 6 PageID #: 59
   before the sentencing hearing. Failure to timely comply with this rule may result in a denial

   of a sentence reduction. (Local Rule 83.9(k)) If there is a conviction in this case, the

   sentencing proceedings are governed by Local Rule 83.9, EDTN.

                  One principal purpose of this discovery order is to avoid the necessity of

   counsel for the defendant(s) filing routine motions for routine discovery. Accordingly,

   counsel for the defendant(s) shall make a request of the government for each item of

   discovery sought and be declined the same prior to the filing of any motion.

                  As soon as motions are filed in a criminal case, the Clerk is directed to bring

   such motions to the attention of the appropriate magistrate judge.

                  IT IS SO ORDERED.

                                         _s/Bruce Guyton_________________________
                                         H. Bruce Guyton
                                         United States Magistrate Judge




Case 3:19-cr-00216-RLJ-HBG Document 9 Filed 01/21/20 Page 6 of 6 PageID #: 60
